                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Add-On Computer Peripherals, LLC,                            Civil No. 19-2725 (DWF/ECW)

                     Plaintiff,

v.                                                                    MEMORANDUM
                                                                 OPINION AND ORDER
Mary Harris,

                 Defendant.
________________________________________________________________________

Barbara P. Berens, Esq., Carrie L. Zochert, Esq., and Erin K. Fogarty Lisle, Esq.,
Berens & Miller, PA; and Justin Kalani Beyer, Esq., and Kevin J. Mahoney, Esq.,
Seyfarth Shaw LLP, counsel for Plaintiff.

Andrew P. Muller, Esq., Muller & Muller, PLLC; and John Arthur Klassen, Esq., John A.
Klassen, PA; and Robert A. McMahon, Esq., Eberly McMahon Copetas LLC, counsel for
Defendant.
________________________________________________________________________

                                    INTRODUCTION

       This matter is before the Court on Defendant Mary Harris’s Motion to Dismiss

and/or to Transfer. (Doc. No. 27.) For the reasons set forth below, the Court grants the

motion in part and orders that the case be transferred to the United States District Court

for the Central District of California, Southern Division.

                                    BACKGROUND

       Plaintiff Add-On Computer Peripherals, LLC (“AddOn”) is a California limited

liability company with its principal place of business in Tustin, California. (Doc. No. 1

(“Compl.”) ¶ 19.) AddOn sells fiber optical networking equipment in the United States

and internationally. (Id. ¶ 2; Doc. No. 36 (“Mahoney Decl.”) ¶ 2, Ex. A (“McCormick
Decl.”) ¶ 3.) In December 2017, AddOn merged with ProLabs USA, Inc. (“ProLabs”),

another networking equipment company. (McCormick Decl. ¶ 4.) Prior to the merger,

ProLabs was headquartered in Edina, Minnesota. (Id. ¶ 5.) AddOn operates two offices

in Minnesota, its only offices outside of California. (Id.)

       Defendant Mary Harris (“Harris”) lives in Ohio and in the fall of 2015 started

working for ProLabs as Director of National Accounts. (Doc. No. 30 (“Harris Decl.”)

¶¶ 2, 6, Ex. A.) Shortly after she began working for ProLabs, Harris signed a

Confidentiality, Non-Solicitation and Non-Competition Agreement with ProLabs (the

“ProLabs Agreement”).1 (Compl. ¶ 9.) The ProLabs Agreement prohibited Harris from

soliciting employees or customers or competing with ProLabs for customers or potential

customers for a period of twelve months after leaving ProLabs. (Mahoney Decl. ¶ 3,

Ex. B (ProLabs Agreement) ¶¶ 2, 3.) In addition, Harris was prohibited from disclosing

ProLab’s confidential information and trade secrets. (Id. ¶ 1.) The ProLabs Agreement

also contains the following language:

       Any controversy or claim rising out of or relating to this contract, or the
       breach thereof, shall be settled by binding arbitration in Minneapolis,
       Minnesota before a single arbitrator in accordance with the rules of the
       American Arbitration Association and judgment upon the award rendered
       by the arbitrator may be entered in any court having jurisdiction thereof
       provided, however, that Employer reserves the right to such enforcement of
       the Covenant not to compete and the restriction on use of confidential
       information and trade secrets in any court in the State of Minnesota and
       shall not be required to pursue any such claim through arbitration.

(Id. ¶ 5(a).)

1
       Harris signed the agreement at her home in Ohio and emailed a copy to the Vice
President of Sales at ProLabs in New Jersey. (Harris Decl. ¶ 11.) Harris never received a
copy of the ProLabs Agreement executed by ProLabs. (Id. ¶ 12.)

                                              2
        When ProLabs merged with AddOn, Harris became an employee of AddOn.

(McCormick Decl. ¶ 4; Harris Decl. ¶ 19.)2 On March 22, 2018, Harris entered into a

Confidentiality and Proprietary Rights Agreement with AddOn. (Harris Decl. ¶ 21;

Mahoney Decl. ¶ 4, Ex. C (the “AddOn Agreement”).)3 The AddOn Agreement

addresses, among other things, the protection of and disclosure and use restrictions

related to AddOn’s confidential and trade secret information (including, but not limited

to, information related to existing and prospective customers and suppliers) and Harris’s

agreement to assign inventions created during the course of her employment with

AddOn. (Id. ¶¶ 1-2.) The AddOn Agreement also contains the following provisions:

        GOVERNNG LAW, JURISDICTION and VENUE. This Agreement, for
        all purposes, shall be construed in accordance with the laws of California
        without regard to conflicts-of-law principles. Any action or proceeding by
        either Party to enforce this Agreement shall be brought only in any state or
        federal court located in the state of California, county of Orange. The
        parties hereby irrevocably submit to the [non-]exclusive jurisdiction of such
        courts and waive the defense of inconvenient forum to the maintenance of
        any such action or proceeding in such venue.

(Id. ¶ 9.)

        ENTIRE AGREEMENT. Unless specifically provided herein, this
        Agreement contains all the understandings and representations between the
        Employee and Employer pertaining to the subject matter hereof and

2
       Harris disputes that ProLabs merged into AddOn. (Harris Decl. ¶ 16.) But there is
no dispute that Harris became an employee of AddOn. (Id. at ¶¶ 19-21.) At AddOn,
Harris continued to perform essentially the same duties that she had for ProLabs.
(McCormick Decl. ¶ 20.)
3
      AddOn claims that as the successor to ProLabs, it retained the right to enforce the
ProLabs Agreement. However, Harris contends that no one at AddOn told her that the
ProLabs Agreement would remain in effect and that she believed the AddOn Agreement
superseded all prior agreements. (Harris Decl. ¶ 20.)

                                             3
       supersedes all prior and contemporaneous understandings, agreements,
       representations and warranties, both written and oral, with respect to such
       subject matter.

(Id. ¶ 10.) Harris resigned from AddOn effective July 7, 2019 and began working for

Axiom Memory Solutions, Inc. (“Axiom”), a California corporation. (Compl. ¶ 7; Harris

Decl. ¶ 30.) Axiom is a competitor of AddOn. (Compl. ¶ 7.) AddOn alleges that

following her departure, Harris improperly solicited AddOn’s customers and employees

in violation of her non-competition obligations, misappropriated AddOn’s trade secrets,

and improperly used and divulged AddOn’s confidential information.

       Harris presently moves to dismiss this case for lack of personal jurisdiction and/or

improper venue, or in the alternative, to transfer this case to the United States District

Court for the Central District of California, Southern Division.

                                        DISCUSSION

       The Court has authority under 28 U.S.C. § 1404(a) to transfer venue whether or

not it has jurisdiction, as long as the action could have been brought in the transferee

court. See Coast-to-Coast Stores, Inc. v. Womack-Bowers, Inc., 594 F. Supp. 731, 732

(D. Minn. 1984). Because, as discussed below, the Court determines that the Central

District of California is the most appropriate venue in this case, the Court declines to

reach the question of whether the Court has personal jurisdiction over Harris.

       28 U.S.C. § 1404(a) provides: “For the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or

division where it might have been brought.” 28 U.S.C. § 1404(a). When deciding a

motion to transfer, the Court must consider the convenience of the parties, the


                                                4
convenience of the witnesses, and the interests of justice. See Terra Int’l, Inc. v. Miss.

Chem. Corp., 119 F.3d 688, 691 (8th Cir. 1997). In considering these factors, the Court

must make a “case-by-case evaluation of the particular circumstances at hand and a

consideration of all relevant factors.” Id. The burden is on the party seeking the transfer

“to show that the balance of factors ‘strongly’ favors the movant.” Graff v. Qwest

Commc’ns Corp., 33 F. Supp. 2d 1117, 1121 (D. Minn. 1999). The Court will consider

whether venue in the Central District of California is proper and, if so, address the case-

specific factors.

       As an initial matter, the Court finds that the existence of the California forum-

selection clause in the AddOn Agreement drives the analysis. The AddOn Agreement is

clearly implicated by AddOn’s claims against Harris, which include but are not limited to

claims of misappropriation of trade secret or confidential information.4 The AddOn

Agreement provides a broad definition of such information and sets forth disclosure and

use restrictions of the same. The Court finds that this action is at least in part an effort to

enforce the terms of the AddOn Agreement. Importantly, the AddOn Agreement

provides that “[a]ny action or proceeding by either Party to enforce this Agreement shall

be brought only in any state or federal court located in the state of California, county of

Orange.” (AddOn Agreement ¶ 9.) In addition, the AddOn Agreement provides that



4
       AddOn argues that the ProLabs Agreement (and its Minnesota forum-selection
clause) applies here and that the AddOn Agreement (and its California forum-selection
clause) is not relevant to this dispute. Harris, on the other hand, argues that this action
implicates the AddOn Agreement and, therefore, the AddOn Agreement’s California
forum-selection clause applies.

                                               5
“this Agreement contains all the understandings and representations between the

Employee and Employer pertaining to the subject matter hereof and supersedes all prior

and contemporaneous understandings, agreements, representations and warranties, both

written and oral, with respect to such subject matter.” (Id. ¶ 10.) AddOn argues that the

AddOn Agreement does not supersede the ProLabs Agreement because the AddOn

Agreement is limited to narrow topics and the ProLabs Agreement pertains to different

subject matter. The Court is skeptical of such a narrow reading of the AddOn Agreement

but need not decide the broader issue of whether enforceable provisions of the ProLabs

Agreement remain. Instead, these issues are properly resolved at a later stage of

litigation. For the purposes of the present motion, the Court simply finds that the claims

asserted against Harris in this lawsuit attempt to enforce provisions of the AddOn

Agreement. And therefore, the Court also finds that the California forum-selection clause

applies and venue is proper in the Central District of California.

         Next, the Court considers the relevant section 1404 factors, beginning with the

convenience of the parties. While there is normally a presumption in favor of the

plaintiff’s choice of forum, that presumption is weakened here. As discussed above,

AddOn agreed to a California forum for disputes regarding the AddOn Agreement. In

addition, AddOn is a California company and Harris, while living in Ohio, presently

works for a California company and regularly travels to the state. (Harris Decl. ¶¶ 30-

31.) This makes the convenience of the parties weigh heavily in favor of a California

venue.




                                              6
       The convenience of witnesses is an important factor for the Court and the parties

because it affects the access to sources of proof. In considering the issue of convenience

to witnesses, courts have focused on several factors including the number of non-party

witnesses, the location of all witnesses, and the preference of courts for live testimony as

opposed to depositions. Graff, 33 F. Supp. 2d at 1121. Harris has demonstrated that

most witnesses live, and most relevant documents are located, in California. The Court

finds that the convenience of the witnesses weighs in favor of transfer.

       Finally, the Court must evaluate what venue will best promote the interests of

justice. Graff, 33 F. Supp. 2d at 1122. This factor is weighed “very heavily.” Id. A

number of relevant considerations include judicial economy, the plaintiff’s choice of

forum, the costs of litigating in each forum, obstacles to a fair trial, choice of law issues,

and the advantages of having a local court determine questions of local law. Id. At its

core, this case involves a California company trying to restrict a former employee who

works in California. AddOn’s choice of a Minnesota forum is not entitled to deference

here because the AddOn Agreement contains a California forum-selection clause. In

addition, AddOn is located in California and would not likely bear increased costs to

litigate there. On balance, the Court finds that the interests-of-justice factor weighs in

favor of transfer.

       After analyzing and weighing the section 1404(a) factors in light of the facts of

this case, the Court finds that Harris has met her burden of demonstrating that the balance




                                               7
of factors strongly favors her request to transfer the case to the Central District of

California. For the above reasons, the Court grants Harris’s motion to transfer.5

                                          ORDER

       Based upon the foregoing, IT IS HEREBY ORDERED that Defendant’s Motion

to Dismiss and/or to Transfer (Doc. No. [27]) is GRANTED IN PART as follows:

              1.     This case is properly transferred to the United States District Court

       for the Central District of California, Southern Division.

              2.     The Clerk of Court shall transfer this case to the United States

       District Court for the Central District of California, Southern Division.


Dated: April 8, 2020                       s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




5
       The Court notes that even if venue in this district is improper and therefore within
the Court’s power to dismiss, the Court would not find dismissal to be warranted.
Instead, the better approach is to transfer the action to California.

                                              8
